IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

JAMES ROBERT                          NOT FINAL UNTIL TIME EXPIRES TO
FRANKENBERRY, JR.,                    FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellant,
                                      CASE NO. 1D14-5638
v.

FLORIDA COMMISSION ON
OFFENDER REVIEW,

      Appellee.

_____________________________/

Opinion filed February 25, 2015.

An appeal from an order of the Circuit Court for Leon County.
James C. Hankinson, Judge.

James Robert Frankenberry, Jr., pro se, Appellant.

No appearance for Appellee.




PER CURIAM.

      DISMISSED.

LEWIS, C. J., BENTON and ROWE, JJ., CONCUR.